Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 1 of 14 PageID 3265




                         EXHIBIT B
Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 2 of 14 PageID 3266




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

                              CASE NO.: 6:20-cv-01240-WWB-EJK

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY, and STATE FARM FIRE
    AND CASUALTY COMPANY,

          Plaintiffs,

    vs.

    COMPLETE CARE ENTITIES, LLC F/K/A
    INTEGRATIVE PHYSICAL MEDICINE
    HOLDING, LLC, MARC G. OTT, and BRET
    G. SCHEUPLEIN,

         Defendants.
    _____________________________________/

       DEFENDANTS COMPLETE CARE ENTITIES, LLC F/K/A INTEGRATIVE
        PHYSICAL MEDICINE HOLDING, LLC, MARC G. OTT, AND BRET G.
     SCHEUPLEIN’S UPDATED PRIVILEGE LOG IN RESPONSE TO PLAINTIFFS’
                    FIRST REQUEST FOR PRODUCTION

          Defendants, COMPLETE CARE ENTITIES, LLC F/K/A INTEGRATIVE PHYSICAL

  MEDICINE HOLDING, LLC, MARC G. OTT, and BRET G. SCHEUPLEIN, by and through its

  undersigned counsel, hereby serves its Updated Privilege Log for documents that are responsive

  to Plaintiff’s First Request for Production of Documents.



                                     [See Attached Exhibit A]
Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 3 of 14 PageID 3267




                                     SERVICE LIST
    State Farm Mutual Automobile Insurance Company, et. al v. Complete Care Entities, et. al
                           Case No. 6:20-cv-01240-WWB-EJK

  David I. Spector
  James J. Duffy
  Holland & Knight LLP
  777 South Flagler Drive, Suite 1900 West
  West Palm Beach, FL 33401
  Telephone: (561) 833-2000
  Facsimile: (561) 650-8399
  Emails: David.spector@hklaw.com; james.duffy@hklaw.com
  Attorneys for Plaintiffs

  Bruce S. Rosenberg
  Alexis Rosenberg
  Rosenberg Law, P.A.
  6950 Cypress Road, Suite 107
  Plantation, FL 33317
  Telephone: (954) 790-6100
  Email: rosenberg@rosenberglawpa.com;
  arosenberg@rosenberglawpa.com;
  service@rosenberglawpa.com
  Co-Counsel for Defendants




                                               2
Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 4 of 14 PageID 3268
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 5 of 14 PageID 3269
                                                                                                                             Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                   Subject Matter             Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                           Document was     Confidentiality
                                                          Document                                                                                                                Prepared
DFS RESP 0042607           .mp4        Complete Care   Complete Care         No Information Available   1. Coverage Verification Call      1. Coverage Verification Call          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0042608           .mp4        Complete Care   Complete Care         No Information Available   1. How to print schedule           1. How to print schedule               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042609           .mp4        Complete Care   Complete Care         No Information Available   10. Uploading documents into       10. Uploading documents into           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Vericle                            Vericle
DFS RESP 0042610           .mp4        Complete Care   Complete Care         No Information Available   11. Creating Imaging               11. Creating Imaging                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Opportunities                      Opportunities
DFS RESP 0042611           .mp4        Complete Care   Complete Care         No Information Available   12. Scheduling in Vericle          12. Scheduling in Vericle              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042612           .mp4        Complete Care   Complete Care         No Information Available   120. Log a Call in Salesforce      120. Log a Call in Salesforce          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042613           .mp4        Complete Care   Complete Care         No Information Available   125. Cash Box, Log Transactions    125. Cash Box, Log Transactions        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0042614           .mp4        Complete Care   Complete Care         No Information Available   130. Who are your billers, who     130. Who are your billers, who         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        is your go to                      is your go to
DFS RESP 0042615           .mp4        Complete Care   Complete Care         No Information Available   131. Financial Harship, What is    131. Financial Harship, What is        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        It, What Needs Updated             It, What Needs Updated
DFS RESP 0042617           .mp4        Complete Care   Complete Care         No Information Available   17. Think Before Scheduling        17. Think Before Scheduling            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Consults and follow ups            Consults and follow ups
DFS RESP 0042619           .mp4        Complete Care   Complete Care         No Information Available   174. Morgan and Morgan             174. Morgan and Morgan                 Training        Confidential    Attorney-Client Privilege         1st RFP to CC No. 4
                                                                                                        Patient Guidlines                  Patient Guidlines
DFS RESP 0042620           .mp4        Complete Care   Complete Care         No Information Available   2. Co-Management Form              2. Co-Management Form                  Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042621           .mp4        Complete Care   Complete Care         No Information Available   2. Guarantor Information           2. Guarantor Information               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042622           .mp4        Complete Care   Complete Care         No Information Available   2. Oustanding Bills from patient   2. Oustanding Bills from patient       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        chart info                         chart info
DFS RESP 0042623-0042641   .pptx       Complete Care   Complete Care      12/21/2020 2:02:45 PM         2021 Updates                       2021 Updates                           Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042642           .mp4        Complete Care   Complete Care         No Information Available   204. Patinet Finals Email          204. Patinet Finals Email              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042643           .mp4        Complete Care   Complete Care         No Information Available   208. Attorney Phone Call           208. Attorney Phone Call               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Scripts                            Scripts
DFS RESP 0042644           .mp4        Complete Care   Complete Care         No Information Available   210. Switching a care plan from    210. Switching a care plan from        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        PIP to Cash                        PIP to Cash
DFS RESP 0042645           .mp4        Complete Care   Complete Care         No Information Available   3. Insurance information           3. Insurance information               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042646           .mp4        Complete Care   Complete Care         No Information Available   3. Medical History                 3. Medical History                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042647           .mp4        Complete Care   Complete Care         No Information Available   4. Daily Prep - Lyft               4. Daily Prep - Lyft                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042648           .mp4        Complete Care   Complete Care         No Information Available   4. Imaging Impression              4. Imaging Impression                  Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042649           .mp4        Complete Care   Complete Care         No Information Available   4. RX and Salesforce               4. RX and Salesforce                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042650           .MOV        Complete Care   Complete Care         No Information Available   5                                  5                                      Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        [video on Employee Reviews]        [video on Employee Reviews]

DFS RESP 0042651           .mp4        Complete Care   Complete Care         No Information Available   5. Prior treatment details       5. Prior treatment details               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042652           .mp4        Complete Care   Complete Care         No Information Available   6. Converting IA lead to account 6. Converting IA lead to account         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0042653           .mp4        Complete Care   Complete Care         No Information Available   6. Final History Review and        6. Final History Review and            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Schedule Stage                     Schedule Stage
DFS RESP 0042654           .mp4        Complete Care   Complete Care         No Information Available   7. Updating New Patient NCNS       7. Updating New Patient NCNS           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Lead and Event                     Lead and Event
DFS RESP 0042655           .mp4        Complete Care   Complete Care         No Information Available   70. NP Cordinators Sample          70. NP Cordinators Sample              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Emails and Messages                Emails and Messages
DFS RESP 0042656           .mp4        Complete Care   Complete Care         No Information Available   7b. Updating Rescheduled New       7b. Updating Rescheduled New           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Patient Event                      Patient Event
DFS RESP 0042657           .mp4        Complete Care   Complete Care         No Information Available   7c. Updating Cancelled New         7c. Updating Cancelled New             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Patient Event                      Patient Event
DFS RESP 0042658           .mp4        Complete Care   Complete Care         No Information Available   8. Demographics, Atty Info and     8. Demographics, Atty Info and         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Insurance Info                     Insurance Info
DFS RESP 0042659           .mp4        Complete Care   Complete Care         No Information Available   82. Proflow                        82. Proflow                            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042660           .mp4        Complete Care   Complete Care         No Information Available   84. Adjustment Percentage,         84. Adjustment Percentage,             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Logged on Proflow                  Logged on Proflow
DFS RESP 0042661           .mp4        Complete Care   Complete Care         No Information Available   85. Creating a PIP,LOP,WC Tx       85. Creating a PIP,LOP,WC Tx           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Plan                               Plan
DFS RESP 0042662           .mp4        Complete Care   Complete Care         No Information Available   86. Creating a Cash Tx Plan        86. Creating a Cash Tx Plan            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042663           .mp4        Complete Care   Complete Care         No Information Available   89. When to give DME or be         89. When to give DME or be             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Conservative                       Conservative
DFS RESP 0042664           .mp4        Complete Care   Complete Care         No Information Available   9. Closed Won Opportunities        9. Closed Won Opportunities            Training        Confidential    Trade Secret                      1st RFP to CC No. 4




                                                                                                                                Page 1
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 6 of 14 PageID 3270
                                                                                                                              Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                    Title/Description                      Subject Matter               Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                                 Document was     Confidentiality
                                                          Document                                                                                                                      Prepared
DFS RESP 0042665           .mp4        Complete Care   Complete Care         No Information Available   9. Intro to IA, Locations,            9. Intro to IA, Locations,                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Procedures                            Procedures
DFS RESP 0042666           .mp4        Complete Care   Complete Care         No Information Available   90. LOP Tx Guidlines, DME,            90. LOP Tx Guidlines, DME,                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Transportation                        Transportation
DFS RESP 0042667           .mp4        Complete Care   Complete Care         No Information Available   91. Assemble the Blue Folder          91. Assemble the Blue Folder              Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042668           .mp4        Complete Care   Complete Care         No Information Available   92. ROF With a Minor                  92. ROF With a Minor                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042669           .mp4        Complete Care   Complete Care         No Information Available   94. Day Three                         94. Day Three                             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042670           .mp4        Complete Care   Complete Care         No Information Available   95. Therapy Phases and Added          95. Therapy Phases and Added              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Phase Change Forms                    Phase Change Forms
DFS RESP 0042671           .mp4        Complete Care   Complete Care         No Information Available   96. Typical Day of Treatment          96. Typical Day of Treatment              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        for a Patient                         for a Patient
DFS RESP 0042672           .mp4        Complete Care   Complete Care         No Information Available   97. Units of Therapy                  97. Units of Therapy                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042673           .mp4        Complete Care   Complete Care         No Information Available   98. Fee Slip, What is It, How is it   98. Fee Slip, What is It, How is it       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Made                                  Made
DFS RESP 0042674           .mp4        Complete Care   Complete Care         No Information Available   99. What is a SOAP note.              99. What is a SOAP note.                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042675           .mp4        Complete Care   Complete Care         No Information Available   after hours call log                  after hours call log                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042676-0042747   .docx       Complete Care   Complete Care      11/4/2020 5:09:00 PM          AHC - CA Training Workbook            AHC - CA Training Workbook                Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042748-0042749   .docx       Complete Care   Complete Care      8/22/2019 7:07:00 PM          AHC BootCamp Outline                  AHC BootCamp Outline                      Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042750-0042799   .docx       Complete Care   Complete Care      1/17/2019 8:42:00 PM          AHC Department Head                   AHC Department Head                       Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook (1)                          Workbook (1)
DFS RESP 0042800-0042819   .pdf        Complete Care   Complete Care      6/24/2019 12:20:57 PM         AHC Scripts                           AHC Scripts                               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042820           .mp4        Complete Care   Complete Care         No Information Available   already consulting with               already consulting with                   Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0042821-0042916   .pdf        Complete Care   Complete Care      1/3/2020 1:20:57 PM           Ariadra Lluveras - CA Workbook        Ariadra Lluveras - CA Workbook            Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0042917-0042961   .pdf        Complete Care   Complete Care      2/20/2020 8:45:03 PM          Ashley D. Workbook Pt. 2              Ashley D. Workbook Pt. 2                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0042962-0043028   .pdf        Complete Care   Complete Care      2/20/2020 8:43:56 PM          Ashley D. Workbook Pt.1               Ashley D. Workbook Pt.1                   Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043029-0043133   .pdf        Complete Care   Complete Care      2/6/2020 6:39:40 PM           Astriz Vargas CA Workbook             Astriz Vargas CA Workbook                 Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043134           .mp4        Complete Care   Complete Care         No Information Available   attnry ref source w blank pi          attnry ref source w blank pi              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0043135-0043149   .pptx       Complete Care   Complete Care      7/29/2019 3:11:50 PM          Attorney and insurance                Attorney and insurance                    Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        company                               company
DFS RESP 0043150-0043158   .pptx       Complete Care   Complete Care      2/21/2019 6:19:18 PM          Attorney BDR Methodology              Attorney BDR Methodology                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043159-0043167   .docx       Complete Care   Complete Care      1/15/2019 2:50:15 PM          Attorney BDR Training Checklist       Attorney BDR Training Checklist           Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043168           .mp4        Complete Care   Complete Care         No Information Available   Attorney Phone Call Dialogue          Attorney Phone Call Dialogue              Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043169           .mp4        Complete Care   Complete Care         No Information Available   Automated Emails                      Automated Emails                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043170-0043255   .pdf        Complete Care   Complete Care      12/13/2019 1:45:30 PM         Azalia Olivardia Workbook             Azalia Olivardia Workbook                 Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043256           .mp4        Complete Care   Complete Care         No Information Available   BDR                                   BDR                                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043257-0043260   .docx       Complete Care   Complete Care      7/31/2019 3:15:00 PM          BDR Assignment #8                     BDR Assignment #8                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043261-0043263   .docx       Complete Care   Complete Care      8/9/2019 4:23:44 PM           BDR Assignment #9                     BDR Assignment #9                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043264           .mp4        Complete Care   Complete Care         No Information Available   Biofreeze Dialogue Example            Biofreeze Dialogue Example                Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043265           .mp4        Complete Care   Complete Care         No Information Available   Cancelling Procedure Calls            Cancelling Procedure Calls                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043266           .mp4        Complete Care   Complete Care         No Information Available   Cash Patients                         Cash Patients                             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043267           .mp4        Complete Care   Complete Care         No Information Available   Cat Camel                             Cat Camel Exercise                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043268           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar LMN                   Cervical Collar LMN                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043269           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar Written Script        Cervical Collar Written Script            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043270           .mp4        Complete Care   Complete Care         No Information Available   Cervical Collar Written Script        Cervical Collar Written Script            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043271           .mp4        Complete Care   Complete Care         No Information Available   Cervical Traction Written Script Cervical Traction Written Script               Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043272           .mp4        Complete Care   Complete Care         No Information Available   Cervical Traction Written Script Cervical Traction Written Script               Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043273           .mp4        Complete Care   Complete Care         No Information Available   CFI Payment                           CFI Payment                               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043274           .mp4        Complete Care   Complete Care         No Information Available   CFI Scheduling Dialogue               CFI Scheduling Dialogue                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Example                               Example
DFS RESP 0043275           .mp4        Complete Care   Complete Care         No Information Available   CFI Updated 11.27.18                  CFI Updated 11.27.18                      Training        Confidential    Trade Secret                      1st RFP to CC No. 4




                                                                                                                                  Page 2
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 7 of 14 PageID 3271
                                                                                                                            Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                  Subject Matter            Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0043276-0043396   .csv        Complete Care   Complete Care         No Information Available   Checkr Complete Care              Checkr Complete Care                 Background       Confidential    Personnel PII (e.g. SSN)          1st RFP to Ott &
                                                                                                        recruiting standard background    recruiting standard background         Checks                                                           Scheuplein No. 10
                                                                                                        checks                            checks
DFS RESP 0043397           .mp4        Complete Care   Complete Care         No Information Available   Cheeseburger Analogy              Cheeseburger Analogy                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043398           .mp4        Complete Care   Complete Care         No Information Available   Chin Tuck Demonstration           Chin Tuck Demonstration               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043399-0043411   .pdf        Complete Care   Complete Care      6/21/2019 5:41:00 PM          CM Feedback Survey                Employee Performance                  Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Feedback Survey
DFS RESP 0043412-0043413   .docx       Complete Care   Complete Care      1/7/2020 1:35:28 AM           CM Jan 2020                       CM Jan 2020 Agenda                    Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0043414-0043420   .pdf        Complete Care   Complete Care      10/29/2019 10:52:40 PM        CM level 3 CA #4                  CM Level 3 Training Materials         Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0043421-0043426   .pdf        Complete Care   Complete Care      3/4/2020 8:10:02 PM           CM level training                 CM Level Training Materials-          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Initial Consultation and Exam

DFS RESP 0043427-0043434   .pdf        Complete Care   Complete Care      3/25/2020 7:06:42 PM          CM level training                 CM Level Training Materials-          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Salesforce Overview
DFS RESP 0043435-0043442   .pdf        Complete Care   Complete Care      3/11/2020 3:00:02 PM          CM Level Training 3.11.20         CM Level Training Materials-          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Review of Findings
DFS RESP 0043443-0043454   .pdf        Complete Care   Complete Care      4/20/2020 2:01:44 PM          CM Level Training 4.20.20         CM Level Training Materials-          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Day to Day
DFS RESP 0043455-0043461   .pdf        Complete Care   Complete Care      2/26/2020 8:27:52 PM          CM level Training PIP Laws (1)    CM level Training Materials-          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Understanding Florida PIP Laws

DFS RESP 0043462-0043473   .pdf        Complete Care   Complete Care      3/18/2020 2:33:22 PM          CM LVL Training 3.18.20           CM LVL Training Materials-            Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Patient Treatment
DFS RESP 0043474-0043522   .xlsx       Complete Care   Complete Care         No Information Available   CM Quartrely Bonus Q1 2019        CM Quartrely Bonus Q1 2019            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Payouts Summary
DFS RESP 0043523-0043574   .xlsx       Complete Care   Complete Care      7/10/2019 2:15:11 PM          CM Quartrely Bonus Q2 2019        CM Quartrely Bonus Q2 2019            Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Payouts Summary
DFS RESP 0043575-0043632   .xlsx       Complete Care   Complete Care      10/23/2019 2:17:59 PM         CM Quartrely Bonus Q3 2019        CM Quartrely Bonus Q3 2019            Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Payouts Summary
DFS RESP 0043633-0043693   .xlsx       Complete Care   Complete Care      1/10/2020 1:53:52 PM          CM Quartrely Bonus Q4 2019        CM Quartrely Bonus Q4 2019            Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Payouts Summary
DFS RESP 0043694           .mp4        Complete Care   Complete Care         No Information Available   Coding                            Coding                                Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043695           .pptx       Complete Care   Complete Care         No Information Available   Communication and Feedback        Communication and Feedback            Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0043696           .mp4        Complete Care   Complete Care         No Information Available   Complete Care and IPM             Complete Care and IPM                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Overview                          Overview
DFS RESP 0043697           .pptx       Complete Care   Complete Care         No Information Available   Complete Care Culture             Complete Care Culture                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043698-0043701   .docx       Complete Care   Complete Care      1/10/2019 5:50:00 PM          Converting Leads into             Converting Leads into                 Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Opportunities                     Opportunities
DFS RESP 0043702           .pdf        Complete Care   Complete Care      11/13/2018 9:29:33 PM         Cynthia Diaz HIPAA Certificate    Cynthia Diaz HIPAA Certificate        Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0043703           .pdf        Complete Care   Complete Care      10/26/2018 4:29:02 PM         Cynthia Diaz Interview Eval       Cynthia Diaz Interview Eval           Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043704-0043708   .pdf        Complete Care   Complete Care      11/21/2018 10:05:11 PM        Cynthia Diaz Training Checklist   Cynthia Diaz Training Checklist       Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0043709           .pdf        Complete Care   Complete Care      2/4/2019 1:39:58 PM           Danyelle S. Training Schedule     Danyelle S. Training Schedule         Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        NPC                               NPC
DFS RESP 0043710           .pdf        Complete Care   Complete Care      2/1/2019 4:58:53 PM           Danyelle Spong-Coker Interview    Danyelle Spong-Coker Interview        Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Eval                              Eval
DFS RESP 0043711           .pdf        Complete Care   Complete Care      2/8/2019 7:53:37 PM           Danyelle Spong-Coker Script       Danyelle Spong-Coker Script           Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Sign Out Sheet                    Sign Out Sheet
DFS RESP 0043712-0043730   .pdf        Complete Care   Complete Care      9/12/2019 11:29:56 PM         Denise Workbook 9-12-19           Denise Workbook 9-12-19               Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043731-0043739   .pdf        Complete Care   Complete Care      8/19/2019 9:13:24 PM          Denise Workbook level 3           Denise Workbook level 3               Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        training                          training
DFS RESP 0043740-0043756   .pdf        Complete Care   Complete Care      7/10/2019 3:43:39 PM          Denise's Workbook                 Denise's Workbook                     Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043757-0043768   .pdf        Complete Care   Complete Care      7/17/2019 7:41:35 PM          DH July Survey                    DH July Survey                        Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043769-0043788   .pdf        Complete Care   Complete Care      7/18/2019 7:56:44 PM          Diana Training Check Off          Diana Training Check Off              Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043789           .mp4        Complete Care   Complete Care         No Information Available   Documenting procedure follow      Documenting procedure follow          Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        up call in Vericle and SF         up call in Vericle and SF

DFS RESP 0043790           .pdf        Complete Care   Complete Care      8/6/2018 5:27:14 PM           Domingo Salas Interview Eval      Domingo Salas Interview Eval          Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Form                              Form




                                                                                                                                Page 3
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 8 of 14 PageID 3272
                                                                                                                            Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                  Subject Matter            Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0043791-0043793   .pdf        Complete Care   Complete Care      8/16/2019 3:48:05 PM          Donna de León L3 #4               Donna de León L3 #4                   Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0043794-0043830   .pdf        Complete Care   Complete Care      1/8/2020 4:42:52 PM           Dr. Krzeminski Chiro WB           Dr. Krzeminski Chiro WB               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0043831-0043958   .pdf        Complete Care   Complete Care      2/3/2020 4:21:27 PM           Dr. Marissa Wossner- Training     Dr. Marissa Wossner- Training         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0043959-0044077   .pdf        Complete Care   Complete Care      2/5/2020 6:53:09 PM           Dr. Nicole Santana Workbook       Dr. Nicole Santana Workbook           Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0044078-0044151   .pdf        Complete Care   Complete Care      8/13/2020 6:17:34 PM          Dr. Ritter Chiro Workbook         Dr. Ritter Chiro Workbook             Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0044152-0044225   .pdf        Complete Care   Complete Care      8/13/2020 6:17:34 PM          Dr. Ritter Chiro Workbook (1)     Dr. Ritter Chiro Workbook (1)         Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0044233-0044235   .pdf        Complete Care   Complete Care      2/28/2019 5:26:17 PM          Erica Butler Survey               Erica Butler Survey                   Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044236-0044311   .pdf        Complete Care   Complete Care      8/26/2019 9:29:42 PM          Erin CM Level 2 Training          Erin CM Level 2 Training              Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044312-0044331   .pdf        Complete Care   Complete Care      8/14/2019 1:37:21 PM          ErinRoachTrainingChecklist        ErinRoachTrainingChecklist            Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0044332           .mp4        Complete Care   Complete Care         No Information Available   FD daily check                    FD daily check                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044333           .mp4        Complete Care   Complete Care         No Information Available   fd stat disc                      fd stat disc                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044334           .mp4        Complete Care   Complete Care         No Information Available   FD TP SR                          FD TP SR                              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044335           .mp4        Complete Care   Complete Care         No Information Available   fd weekly stat                    fd weekly stat                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044336           .mp4        Complete Care   Complete Care         No Information Available   finaled emails                    finaled emails                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044337           .MP4        Complete Care   Complete Care         No Information Available   FINANC~1                          Financial Converstios with            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Patient
DFS RESP 0044338-0044649   .pptx       Complete Care   Complete Care      3/11/2019 12:49:18 PM         Front Desk Hat Updated            Front Desk Hat Updated                Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        3.11.2019                         3.11.2019
DFS RESP 0044650-0044961   .pptx       Complete Care   Complete Care      3/12/2019 5:25:15 PM          Front Desk Hat Updated            Front Desk Hat Updated                Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        3.12.2019                         3.12.2019
DFS RESP 0044962-0044975   .pdf        Complete Care   Complete Care      12/31/2018 12:12:51 AM        frontdeskreportcards              frontdeskreportcards                  Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0044976-0044996   .docx       Complete Care   Complete Care      4/21/2020 8:44:00 PM          Full Jane Doe Sample              Full Jane Doe Sample                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0044997-0045023   .docx       Complete Care   Complete Care      11/13/2020 8:00:00 PM         Full Jane Doe Sample              Full Jane Doe Sample                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045024-0045049   .docx       Complete Care   Complete Care      11/13/2020 7:58:00 PM         Full John Doe Sample              Full John Doe Sample                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045050-0045070   .docx       Complete Care   Complete Care      4/21/2020 8:45:00 PM          Full John Doe Sample              Full John Doe Sample                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045077           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself                How to QC Yourself                    Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0045078           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself                How to QC Yourself                    Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045079           .mp4        Complete Care   Complete Care         No Information Available   How to QC Yourself                How to QC Yourself                    Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0045080           .mp4        Complete Care   Complete Care         No Information Available   how to read the billing tracker   how to read the billing tracker       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0045081           .mp4        Complete Care   Complete Care         No Information Available   How to Read the ProFlow           How to Read the ProFlow               Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045082           .mp4        Complete Care   Complete Care         No Information Available   How to Read the ProFlow           How to Read the ProFlow               Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045083-0045086   .pdf        Complete Care   Complete Care      7/12/2016 7:28:11 PM          How to Use an Intake              How to Use an Intake                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045087           .pdf        Complete Care   Complete Care      7/26/2017 6:15:46 PM          Huddle Checklist                  Huddle Checklist                      Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045088           .pdf        Complete Care   Complete Care      1/15/2020 10:52:36 PM         Hunters Creek Opening             Hunters Creek Opening                 Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                         Checklist
DFS RESP 0045089-0045090   .docx       Complete Care   Complete Care      5/6/2019 5:02:28 PM           IA                                IA                                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045091-0045208   .docx       Complete Care   Complete Care      6/3/2019 6:36:56 PM           IA AHC Workbook 4.29.2019         IA AHC Workbook 4.29.2019             Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045210           .mp4        Complete Care   Complete Care         No Information Available   IA Clinic Procedure Dashboard     IA Clinic Procedure Dashboard         Training        Confidential    Trade Secret                      1st RFP to CC No. 4

DFS RESP 0045211-0045213   .docx       Complete Care   Complete Care      7/10/2019 4:30:07 PM          IA CM Checklist                   IA CM Checklist                       Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045214-0045315   .pptx       Complete Care   Complete Care      6/6/2019 6:56:47 PM           IA Front Desk Feb. 2019           IA Front Desk Feb. 2019               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045316-0045337   .pptx       Complete Care   Complete Care      5/28/2019 4:45:31 PM          IA Front Desk Feb. 2019           IA Front Desk Feb. 2019               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045338-0045459   .pptx       Complete Care   Complete Care      10/31/2018 5:35:42 PM         IA Front Desk Oct. 2018           IA Front Desk Oct. 2018               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045460-0045462   .docx       Complete Care   Complete Care      6/30/2019 6:36:33 PM          IA Initial Consult                IA Initial Consult                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045463-0045466   .docx       Complete Care   Complete Care      5/6/2019 12:45:15 PM          IA Initial Consult                IA Initial Consult                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045467-0045469   .docx       Complete Care   Complete Care      1/5/2019 2:16:00 AM           IA MA Consult Training            IA MA Consult Training                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist 1.4.19                  Checklist 1.4.19
DFS RESP 0045470-0045472   .docx       Complete Care   Complete Care      1/7/2019 1:23:28 PM           IA MA Procedure Training          IA MA Procedure Training              Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist 1.4.19                  Checklist 1.4.19
DFS RESP 0045473-0045511   .docx       Complete Care   Complete Care      3/22/2019 7:08:02 PM          IA MA Workbook                    IA MA Workbook                        Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045512           .mp4        Complete Care   Complete Care         No Information Available   IA- Note Intro through            IA- Note Intro through                Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Subjective portion                Subjective portion
DFS RESP 0045514-0045670   .pptx       Complete Care   Complete Care      9/20/2018 1:12:31 PM          IA NP Coordinating Training       IA NP Coordinating Training           Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Manual                            Manual
DFS RESP 0045672-0045674   .docx       Complete Care   Complete Care      6/19/2018 1:02:50 PM          IA Ortho Surgery Consult          IA Ortho Surgery Consult              Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                         Checklist
DFS RESP 0045675           .mp4        Complete Care   Complete Care         No Information Available   IA Procedure Dashboard            IA Procedure Dashboard                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        reports                           reports




                                                                                                                                Page 4
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 9 of 14 PageID 3273
                                                                                                                             Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                     Subject Matter               Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                               Document was     Confidentiality
                                                          Document                                                                                                                    Prepared
DFS RESP 0045676-0045681   .pptx       Complete Care   Complete Care      1/28/2019 3:31:54 PM          IA Procedures                        IA Procedures                            Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045682-0045684   .docx       Complete Care   Complete Care      2/6/2019 11:13:01 PM          IA Provider checklist                IA Provider checklist                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045685           .mp4        Complete Care   Complete Care         No Information Available   IA Rebuttals                         IA Rebuttals                             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045686-0045687   .docx       Complete Care   Complete Care      8/25/2020 4:19:24 PM          IA Referrals from IPM                IA Referrals from IPM                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045689           .pptx       Complete Care   Complete Care         No Information Available   IA Sch. Flow Chart                   IA Sch. Flow Chart                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045690           .mp4        Complete Care   Complete Care         No Information Available   Ia- Schedule Navigation              Ia- Schedule Navigation                  Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045691           .pdf        Complete Care   Complete Care      11/21/2018 4:51:35 PM         IA Scheduling a Patient Flow         IA Scheduling a Patient Flow             Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Chart                                Chart
DFS RESP 0045692           .mp4        Complete Care   Complete Care         No Information Available   IA- Selecting an Office in Vericle   IA- Selecting an Office in Vericle       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0045693-0045793   .pptx       Complete Care   Complete Care      8/2/2018 4:33:58 PM           IA Surgical Coordinator Training     IA Surgical Coordinator Training         Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Manual                               Manual
DFS RESP 0045794-0045796   .docx       Complete Care   Complete Care      1/17/2019 5:15:16 PM          IA Training Notes 1.17.18            IA Training Notes 1.17.18                Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045797-0045799   .docx       Complete Care   Complete Care      2/6/2019 9:24:38 PM           IA Underwriting and                  IA Underwriting and                      Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Verification Specialist Training     Verification Specialist Training
                                                                                                        checklist                            checklist
DFS RESP 0045800-0045877   .pptx       Complete Care   Complete Care      2/6/2019 11:23:34 PM          IA Underwriting and                  IA Underwriting and                      Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                        Verification Specialists             Verification Specialists
DFS RESP 0045878           .mp4        Complete Care   Complete Care         No Information Available   IA-How to Update IA procedure        IA-How to Update IA procedure            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        opportunity                          opportunity
DFS RESP 0045879           .mp4        Complete Care   Complete Care         No Information Available   IA-Navigating a Patients File        IA-Navigating a Patients File            Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0045880           .mp4        Complete Care   Complete Care         No Information Available   IA-Searching a Patient               IA-Searching a Patient                   Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0045881-0045886   .pdf        Complete Care   Complete Care      11/20/2019 11:04:28 PM        ia-vericle-scheduling-time-          ia-vericle-scheduling-time-              Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        blocks-(1)1579718822978              blocks-(1)1579718822978
DFS RESP 0045887-0045892   .pdf        Complete Care   Complete Care      11/20/2019 11:04:28 PM        ia-vericle-scheduling-time-          ia-vericle-scheduling-time-              Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        blocks-(1)1579718846049              blocks-(1)1579718846049
DFS RESP 0045893-0045896   .docx       Complete Care   Complete Care      7/15/2019 12:51:33 PM         IDP                                  Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045897-0045913   .pptx       Complete Care   Complete Care      12/8/2020 3:51:50 PM          IDP                                  Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045914           .docx       Complete Care   Complete Care      12/8/2020 5:53:00 PM          IDP Phase 1                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 1
DFS RESP 0045915           .docx       Complete Care   Complete Care      7/11/2019 8:52:56 PM          IDP Phase 1                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 1
DFS RESP 0045916-0045917   .docx       Complete Care   Complete Care      12/8/2020 6:01:00 PM          IDP Phase 2                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 2
DFS RESP 0045918-0045920   .docx       Complete Care   Complete Care      12/8/2020 6:05:00 PM          IDP Phase 3                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 3
DFS RESP 0045921-0045924   .docx       Complete Care   Complete Care      12/8/2020 6:07:00 PM          IDP Phase 4                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 4
DFS RESP 0045925-0045928   .docx       Complete Care   Complete Care      12/8/2020 6:10:00 PM          IDP Phase 5                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Phase 5
DFS RESP 0045929-0045931   .docx       Complete Care   Complete Care      8/22/2019 5:03:35 PM          IDP Template                         Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Template
DFS RESP 0045932-0045935   .docx       Complete Care   Complete Care      9/16/2019 7:40:00 PM          idptemplate                          Internal Development Plan                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                             Template
DFS RESP 0045957           .mp4        Complete Care   Complete Care         No Information Available   Initial Consult                      Initial Consult                          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045958-0045965   .docx       Complete Care   Complete Care      8/2/2018 1:51:00 PM           Insurance Q&A 08-01-2018             Insurance Q&A 08-01-2018                 Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045966-0045967   .docx       Complete Care   Complete Care      8/2/2018 5:50:00 PM           Insurance Q&A Quiz 08-01-            Insurance Q&A Quiz 08-01-                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        2018                                 2018
DFS RESP 0045968-0045970   .docx       Complete Care   Complete Care      3/1/2019 1:28:04 PM           Insurance Quiz 1                     Insurance Quiz 1                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045971-0045973   .docx       Complete Care   Complete Care      11/15/2019 2:01:19 PM         Insurance Quiz 1 (2)                 Insurance Quiz 1 (2)                     Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045974-0045975   .docx       Complete Care   Complete Care      8/17/2020 3:47:58 PM          Insurance Quiz 1 (2)                 Insurance Quiz 1 (2)                     Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045976-0045977   .docx       Complete Care   Complete Care      8/14/2018 10:59:16 PM         Insurance Quiz 1 Answer Key          Insurance Quiz 1 Answer Key              Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0045978           .docx       Complete Care   Complete Care      10/1/2019 5:02:57 PM          Interview activity                   Interview activity                       Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045979           .mp4        Complete Care   Complete Care         No Information Available   Into                                 How to find New Front Desk               Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                                                             IPM Dashboard
DFS RESP 0045980           .mp4        Complete Care   Complete Care         No Information Available   intro                                IPM Operations QC                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045981           .mp4        Complete Care   Complete Care         No Information Available   Intro to CFI                         Intro to CFI                             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0045982           .mp4        Complete Care   Complete Care         No Information Available   Intro to IA                          Intro to IA                              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046005-0046006   .docx       Complete Care   Complete Care      6/9/2020 7:06:00 PM           IPM & IA Phone Template              IPM & IA Phone Template                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046007           .docx       Complete Care   Complete Care      11/23/2020 6:27:00 PM         IPM AHC Bonus Structure              IPM AHC Bonus Structure                  Training                        Trade Secret                      1st RFP to CC No. 4




                                                                                                                                 Page 5
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 10 of 14 PageID 3274
                                                                                                                            Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                  Subject Matter            Purpose for which   Degree of                      Privilege     Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0046008           .docx       Complete Care   Complete Care      11/23/2020 6:20:00 PM         IPM CA Bonus Structure            IPM CA Bonus Structure                Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046009-0046062   .pptx       Complete Care   Complete Care      1/17/2012 7:45:43 PM          IPM Collision PowerPoint          IPM Collision PowerPoint              Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046063-0046075   .pptx       Complete Care   Complete Care      7/28/2020 5:37:21 PM          IPM Emails                        IPM Emails                            Training                        HIPAA - Non-State Farm     1st RFP to CC No. 4
DFS RESP 0046076-0046077   .docx       Complete Care   Complete Care      12/11/2020 1:22:34 PM         IPM KPI 2021                      IPM KPI 2021                          Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046078           .mp4        Complete Care   Complete Care         No Information Available   IPM Monthly STAT                  IPM Monthly STAT                      Training        Confidential    Trade Secret               1st RFP to CC No. 4
DFS RESP 0046079-0046101   .pptx       Complete Care   Complete Care      3/1/2019 7:13:43 PM           IPM Narrative Long Verison -      IPM Narrative Long Verison -          Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        PPT                               PPT
DFS RESP 0046102           .docx       Complete Care   Complete Care      11/25/2020 2:48:34 PM         IPM ROM Bonus Structure           IPM ROM Bonus Structure               Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046103-0046106   .docx       Complete Care   Complete Care      8/5/2019 2:57:22 PM           Jalina                            Internal Development Plan –           Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                          Jalina Hubbard – Administrative
                                                                                                                                          Health Coordinator

DFS RESP 0046107-0046165   .pptx       Complete Care   Complete Care      1/10/2020 10:00:12 PM         Jan 2020                       2020 Kick Off Meeting - IPM              Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                       Management
DFS RESP 0046166-0046192   .pptx       Complete Care   Complete Care      2/12/2020 9:06:29 PM          January 14^J 2020 BDR Training January 14^J 2020 BDR Training           Training                        Trade Secret               1st RFP to CC No. 4

DFS RESP 0046194-0046195   .pdf        Complete Care   Complete Care      3/29/2019 6:08:55 PM          Jemima Training Schedule          Jemima Training Schedule              Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046196-0046202   .xlsx       Complete Care   Complete Care      7/10/2020 3:35:28 PM          Jeopardy                          Jeopardy                              Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046203-0046206   .docx       Complete Care   Complete Care      9/12/2019 11:51:03 AM         Jeremy                            Jeremy                                Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046207-0046208   .pdf        Complete Care   Complete Care      3/1/2019 12:08:08 AM          Joan - Survey 2.28.19             Administrative Health                 Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                          Coordinator Survey Joan Marin

DFS RESP 0046209           .docx       Complete Care   Complete Care      7/15/2019 1:47:03 PM          Joan Marin IDP P1                 Internal Development Plan             Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                          Phase 1 - Administrative Health
                                                                                                                                          Coorindinator Joan Marin

DFS RESP 0046210-0046212   .docx       Complete Care   Complete Care      7/15/2019 6:51:18 PM          Joan Marin IDP Phase 2            Internal Development Plan             Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                          Phase 2 - Administrative Health
                                                                                                                                          Coorindinator Joan Marin

DFS RESP 0046213-0046235   .pdf        Complete Care   Complete Care      1/15/2020 10:53:44 PM         Joan Marin- New CM Training Joan Marin- New CM Training                 Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Checklist                       Checklist
DFS RESP 0046236-0046254   .pdf        Complete Care   Complete Care      1/15/2020 10:50:51 PM         Joan Marin-Level 2 CM training Joan Marin-Level 2 CM Training           Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                        Workbook
DFS RESP 0046255-0046256   .pdf        Complete Care   Complete Care      10/21/2019 5:28:50 PM         Joarie Hembrick End of Training Joarie Hembrick End of Training         Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Checklist                       Checklist
DFS RESP 0046257           .docx       Complete Care   Complete Care      2/26/2020 7:55:49 PM          Job Shadow Form                 Job Shadow Form                         Training                        Trade Secret               1st RFP to CC No. 4
DFS RESP 0046258-0046375   .pdf        Complete Care   Complete Care      12/11/2020 1:43:11 PM         Jordyn Lake - CA Training       Jordyn Lake - CA Training               Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Workbook                        Workbook
DFS RESP 0046376-0046377   .pdf        Complete Care   Complete Care      12/11/2020 1:31:05 PM         Jordyn Lake - Chiropractic      Jordyn Lake - Chiropractic              Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Assistant Training Checklist    Assistant Training Checklist
DFS RESP 0046378           .pdf        Complete Care   Complete Care      4/4/2019 1:58:54 PM           Jose Hernandez Interview Eval Jose Hernandez Interview Eval             Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Form                            Form
DFS RESP 0046379-0046390   .csv        Complete Care   Complete Care         No Information Available   July 2019                       Spreadsheet listing employees           Training        Confidential    Trade Secret               1st RFP to CC No. 4
                                                                                                                                        with start dates and
                                                                                                                                        confirmation of understanding
                                                                                                                                        OSHA newsletter

DFS RESP 0046391-0046392   .docx       Complete Care   Complete Care      7/29/2020 1:53:12 PM          June 2020 In-Person Meeting       June 2020 In-Person Meeting           Training                        Trade Secret               1st RFP to CC No. 4

DFS RESP 0046393-0046394   .pdf        Complete Care   Complete Care      2/27/2019 7:13:57 PM          Katelyn Hinson                  Administrative Health                   Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                                                        Coordinator Survey Katelyn
                                                                                                                                        Hinson
DFS RESP 0046395-0046398   .pdf        Complete Care   Complete Care      2/28/2019 7:06:00 PM          Katherine Cockerham             Katherine Cockerham                     Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Administrative Health           Administrative Health
                                                                                                        Coordinator Survery 2.27.19     Coordinator Survery 2.27.19
DFS RESP 0046399-0046461   .pdf        Complete Care   Complete Care      12/9/2020 4:29:25 PM          Keishla Carrero - CCPA Training Keishla Carrero - CCPA Training         Training                        Trade Secret               1st RFP to CC No. 4
                                                                                                        Workbook                        Workbook
DFS RESP 0046462-0046463   .pdf        Complete Care   Complete Care      2/10/2020 3:54:17 PM          Kelly Garces Training Checklist Kelly Garces Training Checklist         Training                        Trade Secret               1st RFP to CC No. 4

DFS RESP 0046464           .PNG        Complete Care   Complete Care         No Information Available   Kenney, Jeremiah                  Kenney, Jeremiah - Signature          Training        Confidential    Trade Secret               1st RFP to CC No. 4




                                                                                                                                 Page 6
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 11 of 14 PageID 3275
                                                                                                                            Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                  Subject Matter            Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                         Document was     Confidentiality
                                                          Document                                                                                                              Prepared
DFS RESP 0046465-0046466   .pdf        Complete Care   Complete Care      5/14/2020 4:41:19 PM          Kirk Delio CA Training checklist Kirk Delio CA Training checklist       Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0046467-0046572   .pdf        Complete Care   Complete Care      5/14/2020 4:45:50 PM          Kirk Delio CA Workbook            Kirk Delio CA Workbook                Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046573-0046574   .pdf        Complete Care   Complete Care      1/17/2020 8:32:47 PM          Klareese Gatus End of Training    Klareese Gatus End of Training        Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                         Checklist
DFS RESP 0046575           .pdf        Complete Care   Complete Care      1/24/2019 8:09:08 PM          Kristina Himschoot - Canidate     Kristina Himschoot 1.24.2019          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Interview Evaluation Form

DFS RESP 0046576-0046581   .pdf        Complete Care   Complete Care      5/19/2020 8:07:37 AM          L5.2                              Salesforce for Inaurance & How        Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          to do a PIP verificaiton form

DFS RESP 0046582           .mp4        Complete Care   Complete Care         No Information Available   Last week tp                      How to obtain Last week's             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          treating patients
DFS RESP 0046583-0046591   .pdf        Complete Care   Complete Care      12/26/2019 7:43:55 PM         Laura Shadron CM Level 3 AHC      Laura Shadron CM Level 3 AHC          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        #2                                #2 - Logins and passwords for
                                                                                                                                          accessing voicemail Training
                                                                                                                                          Notes
DFS RESP 0046592-0046608   .pdf        Complete Care   Complete Care      8/22/2019 8:59:57 PM          Laura Shadron Level 2 training    Laura Shadron Level 2 training        Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          notes
DFS RESP 0046609-0046622   .pdf        Complete Care   Complete Care      1/29/2020 10:40:08 PM         Laura Shadron LEVEL 3 AHC CFI     Laura Shadron LEVEL 3 AHC CFI         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        ETC                               ETC training notes
DFS RESP 0046623-0046631   .pdf        Complete Care   Complete Care      11/20/2019 2:27:27 PM         Laura Shadron Level 3 Packet      Laura Shadron Level 3 Packet          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046632-0046639   .pdf        Complete Care   Complete Care      10/1/2019 10:16:11 PM         Laura Shadron- Level 3 Part 2     Laura Shadron- Level 3 Part 2         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046640-0046647   .pdf        Complete Care   Complete Care      10/8/2019 7:43:58 PM          Laura Shadron Level 3 PART 3      Laura Shadron Level 3 PART 3          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046648-0046666   .pdf        Complete Care   Complete Care      10/10/2019 11:13:17 PM        Laura Shadron LEVEL 3 PART 4      Laura Shadron LEVEL 3 PART 4          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046667-0046672   .pdf        Complete Care   Complete Care      10/23/2019 1:32:33 PM         Laura Shadron Level 3 PART 5      Laura Shadron Level 3 PART 5          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046673-0046695   .pdf        Complete Care   Complete Care      11/5/2019 10:26:15 PM         Laura Shadron Level 3 Part 6      Laura Shadron Level 3 Part 6          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046696-0046707   .pdf        Complete Care   Complete Care      11/13/2019 8:08:24 PM         Laura Shadron Level 3 Part 7      Laura Shadron Level 3 Part 7          Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046708-0046711   .pdf        Complete Care   Complete Care      1/22/2020 10:19:03 PM         Laura Shadron-AHC                 Laura Shadron-AHC                     Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        DOCUSIGN_ZINGIT LEVEL 3           DOCUSIGN_ZINGIT LEVEL 3
                                                                                                                                          training notes
DFS RESP 0046712-0046730   .pdf        Complete Care   Complete Care      9/24/2019 8:20:48 PM          Laura Shadron-Level 3             Laura Shadron-Level 3                 Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Completed Workbook                Completed Workbook training
                                                                                                                                          notes
DFS RESP 0046731-0046750   .pdf        Complete Care   Complete Care      7/29/2019 5:44:38 PM          LauraShadronTrainingCheckList     LauraShadronTrainingCheckList         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        (2)                               (2)
DFS RESP 0046751-0046777   .pptx       Complete Care   Complete Care      3/25/2020 5:34:57 PM          Leadership                        Leadership                            Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046778-0046799   .pptx       Complete Care   Complete Care      7/19/2019 7:22:20 PM          Leadership 101                    Leadership 101                        Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046800-0046826   .pptx       Complete Care   Complete Care      3/26/2020 11:42:30 AM         Leadership in tough times         Leadership in tough times             Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046827           .mp4        Complete Care   Complete Care         No Information Available   leading across                    leading across                        Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046828-0046853   .pptx       Complete Care   Complete Care      9/21/2020 2:04:44 PM          Leading in a Performance          Leading in a Performance              Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Culture (2)                       Culture (2)
DFS RESP 0046854-0046867   .pptx       Complete Care   Complete Care      7/6/2020 3:01:49 PM           Leading Through Furlough          Leading Through Furlough              Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046868-0046869   .docx       Complete Care   Complete Care      1/22/2019 10:16:00 PM         Leading with Vision               Leading with Vision                   Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0046870-0046872   .docx       Complete Care   Complete Care      11/21/2019 4:32:00 PM         Legal BDR Account Profiling and   Legal BDR Account Profiling and       Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Develpment                        Develpment
DFS RESP 0046873           .docx       Complete Care   Complete Care      2/1/2019 9:30:45 PM           Legal Case Manager File Review    Legal Case Manager File Review        Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        training                          training
DFS RESP 0046874           .mp4        Complete Care   Complete Care         No Information Available   legal rep blank                   legal rep blank                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0046875-0046963   .pdf        Complete Care   Complete Care      12/13/2019 1:41:51 PM         Leonel De Paz Workbook            Leonel De Paz Workbook                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046964-0046977   .pdf        Complete Care   Complete Care      6/23/2020 6:29:19 PM          Level 2 Training Packet Daisy     Level 2 Training Packet Daisy         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes
DFS RESP 0046978-0047049   .pdf        Complete Care   Complete Care      1/29/2020 11:14:55 PM         Level 2 Training Workbook         Level 2 Training Workbook             Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                          training notes




                                                                                                                                Page 7
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 12 of 14 PageID 3276
                                                                                                                            Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                  Subject Matter           Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                        Document was     Confidentiality
                                                          Document                                                                                                             Prepared
DFS RESP 0047050-0047056   .pdf        Complete Care   Complete Care      10/11/2019 6:00:06 PM         Level 3- Donna                    Level 3- Donna training notes        Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047057-0047063   .pdf        Complete Care   Complete Care      8/22/2019 8:18:41 PM          Level 3 Marissa                   Level 3 Marissa training notes       Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047064-0047067   .pdf        Complete Care   Complete Care      10/7/2019 7:17:13 PM          Level 3 Training- Donna de    Level 3 Training- Donna de               Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Leon                          Leon training notes
DFS RESP 0047068-0047069   .pdf        Complete Care   Complete Care      8/22/2019 4:54:36 PM          Level 3 TrainingDonna de Leon Level 3 TrainingDonna de Leon            Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      training notes
DFS RESP 0047070-0047084   .pdf        Complete Care   Complete Care      3/11/2020 8:14:04 PM          Level 4 training 311          Level 4 training 311 training            Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                                                      notes
DFS RESP 0047085-0047102   .pdf        Complete Care   Complete Care      1/27/2020 12:45:12 PM         Level II Answers              Level II Answers training notes          Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047103           .docx       Complete Care   Complete Care      12/12/2019 3:52:00 PM         LH Template (2)                   Template Correspondence re           Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                          Patient Treatment
DFS RESP 0047104-0047105   .docx       Complete Care   Complete Care      5/1/2019 3:32:24 PM           Liaison Scripts                   Liaison Scripts                      Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047106           .pdf        Complete Care   Complete Care      8/28/2019 6:11:57 PM          Lidocaine Patch Script            Lidocaine Patch Script               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047107-0047115   .pptx       Complete Care   Complete Care      9/5/2019 3:59:28 PM           Lidocaine PPT                     Lidocaine Patches Powerpoint         Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047116           .docx       Complete Care   Complete Care      2/4/2020 4:53:08 PM           Lidocaine Script                  Lidocaine Patch Patient Script       Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047117           .pdf        Complete Care   Complete Care      8/16/2018 9:25:09 PM          Lissette Gratereaux Interview     Lissette Gratereaux Interview        Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Eval                              Eval
DFS RESP 0047118-0047122   .pdf        Complete Care   Complete Care      9/7/2018 2:05:17 PM           Lissette Gratereaux Training      Lissette Gratereaux Training         Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Checklist                         Checklist
DFS RESP 0047145           .mp4        Complete Care   Complete Care         No Information Available   Logging an IA Complaint           Logging an IA Complaint              Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0047146           .mp4        Complete Care   Complete Care         No Information Available   Logging Calls in SF               Logging Calls in SF                  Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047147           .mp4        Complete Care   Complete Care         No Information Available   Logging into Salesforce and       Logging into Salesforce and          Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        Navigating to Dashboard           Navigating to Dashboard
DFS RESP 0047148-0047180   .docx       Complete Care   Complete Care      3/12/2019 9:07:00 PM          Looop - IA Records and            Looop - IA Records and               Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Clearance                         Clearance
DFS RESP 0047181-0047204   .docx       Complete Care   Complete Care      3/12/2019 7:00:00 PM          Looop - Reduction and             Looop - Reduction and                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        settlement training workbook      settlement training workbook

DFS RESP 0047205-0047220   .docx       Complete Care   Complete Care      3/14/2019 2:42:00 PM          Looop Handbook for AR          Looop Handbook for AR                   Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047221-0047239   .pdf        Complete Care   Complete Care      2/26/2019 7:21:57 PM          Looop Handbook for Ins         Looop Handbook for Ins                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047240-0047277   .docx       Complete Care   Complete Care      4/29/2020 12:58:00 PM         Looop Handbook for Ins (1) (1) Looop Handbook for Ins (1) (1)          Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0047278           .mp4        Complete Care   Complete Care         No Information Available   Looop Promo 12.17.18              Looop Promo 12.17.18                 Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047279-0047316   .docx       Complete Care   Complete Care      6/29/2020 8:30:40 PM          Looop Test                        Looop Test                           Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047317-0047601   .xlsx       Complete Care   Complete Care      12/10/2020 8:55:21 PM         Looop Video List                  Looop Video List                     Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047602-0047642   .xlsx       Complete Care   Complete Care      12/17/2020 4:35:08 PM         Looop Video Needs                 Looop Video Needs                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047643-0047652   .csv        Complete Care   Complete Care         No Information Available   looop-workbooks-2020-04-          looop-workbooks-2020-04-             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
                                                                                                        29T09-55-11-04-00                 29T09-55-11-04-00
DFS RESP 0047653           .mp4        Complete Care   Complete Care         No Information Available   LOP status                        LOP status                           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047654-0047656   .docx       Complete Care   Complete Care      2/12/2020 12:22:00 AM         Loss Reasons                      Loss Reasons                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047657-0047660   .docx       Complete Care   Complete Care      2/21/2020 3:27:59 PM          Loss Reasons Key                  Loss Reasons Key                     Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047661           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN                           LSO LMN                              Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0047662           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN                           LSO LMN                              Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047663           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN - Copy                    LSO LMN - Copy                       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0047664           .mp4        Complete Care   Complete Care         No Information Available   LSO LMN - Copy                    LSO LMN - Copy                       Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047665           .mp4        Complete Care   Complete Care         No Information Available   LSO Written Script                LSO Written Script                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047666           .mp4        Complete Care   Complete Care         No Information Available   LSO Written Script                LSO Written Script                   Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0047669-0047691   .pdf        Complete Care   Complete Care      7/5/2019 3:36:01 PM           Marissa Hoover Salesforce AHC     Marissa Hoover Salesforce AHC        Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Training Answers                  Training Answers
DFS RESP 0047695-0047794   .pdf        Complete Care   Complete Care      1/20/2020 3:21:34 PM          Megan Leclair Training            Megan Leclair Training               Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0047795-0047909   .pdf        Complete Care   Complete Care      11/18/2020 5:34:33 PM         Michael Eastman - CA              Michael Eastman - CA                 Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0047910-0048011   .pdf        Complete Care   Complete Care      2/11/2020 5:29:48 PM          Missy Lynch- Training             Missy Lynch- Training                Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Workbook                          Workbook
DFS RESP 0048029-0048144   .pdf        Complete Care   Complete Care      12/4/2020 6:36:55 PM          Montana Fulkerson - CA            Montana Fulkerson - CA               Training                        Trade Secret                      1st RFP to CC No. 4
                                                                                                        Training Workbook                 Training Workbook




                                                                                                                                 Page 8
                                   Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 13 of 14 PageID 3277
                                                                                                                             Privilege Log




          Bates            Extension    Custodian      Recipient of the             Doc Date                   Title/Description                 Subject Matter           Purpose for which   Degree of                      Privilege            Response Number
                                                        Information/                                                                                                       Document was     Confidentiality
                                                          Document                                                                                                            Prepared
DFS RESP 0048146-0048175   .docx       Complete Care   Complete Care      7/23/2020 8:26:00 PM          Narrative Specialist Workbook - Narrative Specialist Workbook -       Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Short                           Short
DFS RESP 0048176-0048276   .pdf        Complete Care   Complete Care      5/18/2020 10:45:29 PM         Nina Correa Training workbook Nina Correa Training workbook           Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0048277           .mp4        Complete Care   Complete Care         No Information Available   NP MTD                           New Patients Month to Date           Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                                                                         Widgit
DFS RESP 0048278           .mp4        Complete Care   Complete Care         No Information Available   NP Today                         New Patients Today Report            Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048280           .mp4        Complete Care   Complete Care         No Information Available   Office RC- RL Dash               Office Report Cards- RL Dash         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048281-0048292   .pdf        Complete Care   Complete Care      12/31/2018 12:10:10 AM        officebasics                    Office Basics Powerpoint              Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048294           .mp4        Complete Care   Complete Care         No Information Available   p1                              Font Desk Monthly QC Report           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                        Card part 1
DFS RESP 0048295           .mp4        Complete Care   Complete Care         No Information Available   p2                              Font Desk Monthly QC Report           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                                                        Card part 2
DFS RESP 0048312           .mp4        Complete Care   Complete Care         No Information Available   pi attny ref                    pi attny ref                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048321           .mp4        Complete Care   Complete Care         No Information Available   PM-1 Log in to vericle          PM-1 Log in to vericle                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048322-0048324   .docx       Complete Care   Complete Care      4/11/2018 8:22:00 PM          POS Transportation charges      POS Transportation charges            Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048325           .mp4        Complete Care   Complete Care         No Information Available   Post Settlement Actions         Post Settlement Actions               Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048335           .pdf        Complete Care   Complete Care      8/6/2019 7:11:25 PM           Previous Records and Requests - Previous Records and Requests -       Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Coversheet                      Coversheet
DFS RESP 0048336           .mp4        Complete Care   Complete Care         No Information Available   Procedure Note Salesforce       Procedure Note Salesforce             Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048340           .mp4        Complete Care   Complete Care         No Information Available   pts by stage                    pts by stage                          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048341           .pdf        Complete Care   Complete Care      4/11/2018 5:32:55 PM          PVA instructions                PVA instructions                      Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048342           .pdf        Complete Care   Complete Care      2/7/2020 2:27:38 PM           Q1 2020 Goals East              Q1 2020 Goals East                    Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048343-0048359   .pptx       Complete Care   Complete Care      4/14/2020 11:04:58 AM         Q1 PM Slides                    Q1 PM Slides                          Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048360           .pdf        Complete Care   Complete Care      1/13/2020 4:55:44 PM          Q1Goals                         Q1Goals                               Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048361           .docx       Complete Care   Complete Care      1/13/2020 9:40:00 PM          Q4 Stat Goals                   Q4 Stat Goals                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048362           .docx       Complete Care   Complete Care      10/23/2019 7:33:09 PM         Q4 Stat Goals                   Q4 Stat Goals                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048363           .docx       Complete Care   Complete Care      10/23/2019 7:43:00 PM         Q4 Stat Goals                   Q4 Stat Goals                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048364           .docx       Complete Care   Complete Care      10/23/2019 7:33:09 PM         Q4 Stat Goals                   Q4 Stat Goals                         Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048366           .mp4        Complete Care   Complete Care         No Information Available   records req                     records req                           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048367-0048385   .csv        Complete Care   Complete Care         No Information Available   Recruiting background check     Recruiting background check          Background       Confidential    Personnel PII (e.g. SSN)          1st RFP to Ott &
                                                                                                        Goodhire Hiring results         Goodhire Hiring results                Checks                                                           Scheuplein No. 10

DFS RESP 0048394           .mp4        Complete Care   Complete Care         No Information Available   rof info missing                 rof info missing                     Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048396           .mp4        Complete Care   Complete Care         No Information Available   ROF SR                           ROF SR                               Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048397           .mp4        Complete Care   Complete Care         No Information Available   ROFs MTD w enrollment            ROFs MTD w enrollment                Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048398           .mp4        Complete Care   Complete Care         No Information Available   ROM Monthly Task Dashboard       ROM Monthly Task Dashboard           Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048404           .mp4        Complete Care   Complete Care         No Information Available   Scheduling a follow up with NP Scheduling a follow up with NP         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048405           .mp4        Complete Care   Complete Care         No Information Available   Scheduling a Follow Up with      Scheduling a Follow Up with          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Procedure                        Procedure
DFS RESP 0048406           .mp4        Complete Care   Complete Care         No Information Available   Scheduling and Logging Post Op   Scheduling and Logging Post Op       Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
                                                                                                        Appointments                     Appointments
DFS RESP 0048407           .wav        Complete Care   Complete Care         No Information Available   Scheduling Call 1                Scheduling Call 1                    Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0048413           .mp4        Complete Care   Complete Care         No Information Available   Telemedicine Chiro Reporting     Telemedicine Chiro Reporting         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4

DFS RESP 0048414-0048446   .pptx       Complete Care   Complete Care      7/30/2019 4:33:54 PM          Time Management                  Time Management                      Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048447           .MP4        Complete Care   Complete Care         No Information Available   Times 1 Viewing Horizontal       Times 1 Viewing Horizontal           Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048448           .MP4        Complete Care   Complete Care         No Information Available   Times 1 Viewing Vertical         Times 1 Viewing Vertical             Training        Confidential    Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048449-0048451   .docx       Complete Care   Complete Care      10/25/2019 6:08:00 PM         TOC                              TOC                                  Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048452           .mp4        Complete Care   Complete Care         No Information Available   tp by pt type                    tp by pt type                        Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048453           .mp4        Complete Care   Complete Care         No Information Available   TP last week                     TP last week                         Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048479-0048485   .docx       Complete Care   Complete Care      1/18/2018 9:48:00 PM          Training manual- narratives      Training manual- narratives          Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048486-0048505   .pdf        Complete Care   Complete Care      9/24/2019 8:24:27 PM          Training Packet                  Training Packet                      Training                        HIPAA - Non-State Farm            1st RFP to CC No. 4
DFS RESP 0048696-0048713   .docx       Complete Care   Complete Care      12/29/2018 6:13:29 PM         Updated Training Checklist       Updated Training Checklist           Training                        Trade Secret                      1st RFP to CC No. 4
DFS RESP 0048714-0048733   .docx       Complete Care   Complete Care      7/25/2019 7:08:06 PM          Updated Training Checklist (4)   Updated Training Checklist (4)       Training                        Trade Secret                      1st RFP to CC No. 4

DFS RESP 0048734-0048916   .pdf        Complete Care   Complete Care      8/9/2017 4:53:03 PM           Vericle Manual                   Vericle Manual                       Training                        HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048917           .mp4        Complete Care   Complete Care         No Information Available   Vibration Plate                  Vibration Plate                      Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4




                                                                                                                                Page 9
                          Case 6:20-cv-01240-WWB-EJK Document 114-2 Filed 04/22/21 Page 14 of 14 PageID 3278
                                                                                                               Privilege Log




          Bates    Extension    Custodian      Recipient of the          Doc Date                  Title/Description               Subject Matter          Purpose for which   Degree of                    Privilege              Response Number
                                                Information/                                                                                                Document was     Confidentiality
                                                  Document                                                                                                     Prepared
DFS RESP 0048943   .mp4        Complete Care   Complete Care      No Information Available   what nees updates in SF post   what nees updates in SF post       Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4
                                                                                             payment plan                   payment plan
DFS RESP 0048944   .mp4        Complete Care   Complete Care      No Information Available   What to update after note      What to update after note          Training        Confidential    HIPAA - Non-State Farm Patients   1st RFP to CC No. 4
DFS RESP 0048946   .mp4        Complete Care   Complete Care      No Information Available   WIN_20181119_13_47_07_Pro      WIN_20181119_13_47_07_Pro          Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4

DFS RESP 0048975   .webm       Complete Care   Complete Care      No Information Available   Wobble                         Wobble Chair Exercise              Training        Confidential    HIPAA - Non-State Farm            1st RFP to CC No. 4




                                                                                                                  Page 10
